IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                        : No. 524
                              :
REAPPOINTMENTS TO INTERBRANCH : JUDICIAL ADMINISTRATION DOCKET
COMMISSION FOR GENDER, RACIAL :
AND ETHNIC FAIRNESS           :




                                      ORDER

PER CURIAM
         AND NOW, this 13th day of November, 2019, Rhonda Hill Wilson, Esquire,

Philadelphia, and Lucille Marsh, Esquire, Lackawanna County, are hereby reappointed

as members of the Interbranch Commission for Gender, Racial and Ethnic Fairness for a

term of two years, commencing December 31, 2019.